The opinion of the court was delivered, May 17th 1873, by
Read, C. J.
The plaintiffs in this case are a beneficial society, both in name and by the provisions of their charter, and their benevolence and benefits are exclusively confined to contributing members of the association. The members must be regularly admitted, must not be infirm, must be citizens and between the ages of twenty-one and forty-five years of age; and no person shall be *364entitled to any benefits from this society until he shall have been one year a member. Each person, on being admitted a member of their society, shall pay such entrance-money and monthly dues and contributions as the society may by their by-laws from time to time declare. A member is not in full standing if in arrears for fines, contributions or monthly dues; and not entitled to benefits in sickness if in arrears for dues, contributions, or fines, for three .successive stated meetings, and may be expelled for arrears of dues or fines. The amount to be paid in case of death of a member or his wife is fixed. There are other provisions showing that the benevolence is strictly a matter of contract, and may be enforced in a court of justice. The object of this society shall be the relief of its respective members when sick, or disabled by bodily infirmities to pursue their ordinary avocations. Its benevolence begins and ends at home. In Babb v. Reed, 5 Rawle 155, it was held that an association for the purposes of mutual benevolence among its members only, is not an association for charitable uses. This was a lodge of Odd Fellows. In Blenon’s Estate, Brightly’s Reports 338, the beneficial societies who were claimants under the will of the testator, as “institutions of charity and benevolence,” were so considered by the auditors, which decision was reversed by the Orphans’ Court, who decreed “that no friendly or beneficial society is entitled to any share in the bequest of the testator,” which decree was affirmed by the Supreme Court. These decisions are the settled law of this court.
The 11th section of the Act of 20th April 1855, Pamph. L. 332, provides that “ no estate, real or personal, shall hereafter be bequeathed, devised or conveyed to any body politic, or to any person in trust for religious or charitable uses, except the same be done by deed or will, attested by two credible, and, at the time, disinterested witnesses, at least one calendar month before the decease of the testator or alienor, and all dispositions of property contrary hereto shall be void and go to the residuary legatee or devisee, next of kin, or heirs according to law: Provided that any disposition of property within said period, bond. fide made for a fair valuable consideration, shall not be hereby avoided.”
No case comes within the English statute, of which this section is a copy in principle, unless the gift be for a charitable use, and the three cases which have been decided in this state under our act, were all charitable uses, and one of them also a religious use. Charitable uses are well understood in Pennsylvania, and the general subject has been largely discussed by Mr. Justice Strong, in The Domestic and Foreign Mission’s Appeal, 6 Casey 433; Cresson’s Appeal, Id. 437; and The Evangelical Association’s Appeal, 11 Casey 316, and clearly fix the meaning of charitable uses in the 11th section of the Act of 1855.
Mrs. Elizabeth L. Swift made her will on the 22dof May 1872, *365evincing great care in distributing her property, and recollecting friends by various gifts, and towards the close of it gives the legacy of “ one thousand dollars to go to the old Easton Beneficial Society, of which my late husband was a member,” and died on the 27th of the same month of May.
It is clear this is not a religious use, and it seems equally clear it is not a charitable use, and if so it is a perfectly valid legacy, and must be paid by the defendants.
Judgment affirmed.